          Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 1 of 20

                                                                 CONFIDENTIAL


                                    EXHIBIT B

                               MARY JO HUDSON CV




010-9191-4284/1/AMERICAS
        Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 2 of 20




Mary Jo Hudson
Business                                           Home
Squire Patton Boggs (US) LLP                        955 Delaware Ave
2000 Huntington Center                              Columbus, Ohio 43201
41 South High Street                                Mj.hudson01@yahoo.com
Columbus, Ohio 43215                                614-560-9692 (cell)
mj.hudson@squirepb.com
614-365-2732 (office)

Experience

February 2017 to Present
Partner, Squire Patton Boggs

       Lead counsel for US insurance regulatory practice with emphasis on providing strategic
       advice and representation in multi-state insurance regulatory compliance and market
       conduct matters, including financial regulation, product standards and development,
       distribution, and regulatory policy development. Provide clients with strategic advice
       regarding most efficient means of achieving compliance goals and requirements. Practice
       also includes service as an expert witness on matters related to the regulation of insurance
       companies. Special practice emphasis includes service as defense of unclaimed property
       audits, including representation of life insurance companies in matters associated with
       unclaimed benefits.

February 2011 to February 2017
Member, Bailey Cavalieri LLC, Columbus Ohio.

       Legal practice with emphasis on multi-state insurance regulatory compliance and
       issues affecting company governance and operations, including company licensing
       and holding company compliance issues, multi-lines product regulation, market
       conduct audit defense, agent licensing and product distribution issues, corporate
       governance and NAIC issues. Practice also includes service as an expert witness on
       matters related to the regulation of insurance companies including stranger-
       originated life insurance transactions, life insurance and property casualty product
       distribution and claims issues, solvency regulation, corporate governance, product
       regulation, market regulation and agent duties. Special practice emphasis includes
       audit and market conduct examination defense of life insurance companies in
       matters associated with unclaimed benefits.
       Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 3 of 20




February 2011 to June 2016
Member, Board of Directors and Audit Committee
AIG Property Casualty, Inc.

      Independent member of board of directors and audit committee member for
      holding company operating the AIG Property & Casualty commercial and personal
      lines insurance operations of American International Group, Inc. in 130 countries
      through nine principal business units and 12 domestic insurance companies. Audit
      committee work includes focus on independent audit review, Model Audit Rule
      oversight, review of financial controls, review of US statutory financial statements
      and US regulatory matters.

January 2014 to May 2016 (Winter Semesters)
Adjunct Professor of Law, Capital University Law School, Columbus Ohio.

      Instructor of two-hour elective Insurance Law course with focus on coverage and
      regulatory basics of all major lines of consumer and commercial insurance.

January 2007 to January 2011
Director, State of Ohio, Department of Insurance.

      Director of Insurance for State of Ohio and Cabinet member for Governor Ted
      Strickland, overseeing state agency responsible for regulating the 9th largest
      insurance market in the United States, and the 19th largest insurance market in the
      world, with approximately 250 domestic insurance companies, and 1397 foreign
      and alien insurance companies, writing over $55 billion in annual premium, with
      approximately 270 staff members and a budget of approximately $35 million
      annually. While serving as Director, the Department was also responsible for
      licensing and overseeing over 283,000 resident and nonresident insurance agents,
      and also served as a law enforcement agency, referring and assisting with
      prosecution of insurance fraud and other criminal activity related to insurance
      matters.

      Responsibilities included final approval of all company license applications and
      significant corporate transactions, review of troubled company oversight action
      plans, development and final approval of company consent orders regarding
      financial oversight and market conduct matters. Also responsible for development
      and implementation of emergency or necessary regulatory or market clarifications
      and issuance of regulatory alerts and bulletins. Further responsibilities included
      oversight of all legislative and policy matters, including Ohio health care coverage
      and quality improvement initiatives, such as State Coverage Initiative, formation of
      Ohio Health Information Partnership and chairing the Ohio Health Care Coverage
       Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 4 of 20




      and Quality Council. Also responsible for public representation of Department,
      including service as Ohio's representative on the Interstate Insurance Product
      Regulation Commission (IIPRC)(nka Interstate Insurance Compact or ICC)
      Management Committee, and as an Executive Committee member of the National
      Association of Insurance Commissioners (NAIC), along with public appearances at
      Ohio and national industry and civic events.

      Additional duties included statutorily-required service as fiduciary liquidator for
      11 domestic insurance companies in receivership, responsible for active
      management of over $156 million in assets and a 59 member staff.

Highlights

           Prohibition of STOLI and STOA in Ohio. Led Department's efforts to lobby the
             Ohio General Assembly to adopt H.B. 404 to amend Ohio's viatical sales laws
             and improved Ohio's regulation of life settlements and adopted a prohibition
             on stranger originated life insurance (STOLI) transactions. Adopted law is
             recognized as one of strongest anti-STOLI laws in the nation. Also, adopted
             the first bulletin in the country regarding collaborative efforts that the
             Department and Ohio life insurance writers could take to avoid stranger
             originated annuity transactions in Ohio.

           Protecting Ohio Military Personnel and Families. Advocated for and
             adopted administrative rules in response to the federal Military Personnel
             Financial Services Protection Act to clarify regulation associated with life
             insurance product sales to military members and their families.

           Financial Reporting Reform. In 2009, the Department adopted Bulletins to
             address a change in calculating and reporting deferred income tax assets,
             changing minimum reserve liabilities, and for calculation of variable annuity
             reserves with products containing a guaranteed living benefit.

           Uniform Annuity Disclosure Pilot. Established a pilot program to test the
             effectiveness of uniform annuity disclosures, in collaboration with the
             American Council of Life Insurers and the Association of Ohio Life Insurance
             Companies.

           Missing Life Insurance Program. Developed a collaborative program with
             life insurance companies writing in Ohio to assist Ohio residents with efforts
             to locate missing life insurance policies through secure technology.
Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 5 of 20




   Agent Licensing and Bail Bond Reform. Led advocacy for and oversaw initial
     implementation of H.B. 300 which amended Ohio's agent licensing code to
     bring it into conformity with the NAIC Uniform Producer Licensing Model
     Act, and streamlined the agent licensing and renewal process. H.B. 300 also
     improved the Ohio requirements for licensing bail bond agents, including
     pre-licensing testing and oversight of market activities. Also served as an
     active member of the NAIC Producer Licensing Task Force, and participated
     in NAIC's Gramm Leach Bliley compliance reviews of various insurance
     departments.

   Senior Specific Sales Certifications. Led an effort to adopt an administrative
     rule to prohibit insurance agents from utilizing non-accredited certifications
     and designations in sales of life insurance, annuities and health insurance.

   State Health Insurance Reform. Led Ohio's participation in the State
     Coverage Initiative (SCI) and State Quality Improvement Initiative (SQII),
     utilizing input from an advisory body of stakeholders from varied disciplines
     associated with health care coverage and delivery. Recommendations from
     the SCI and SQII efforts were utilized to develop legislative proposals and
     insurance code revisions that were adopted by the Ohio General Assembly,
     including individual market rate reform, adult dependent coverage and
     implementation of the Healthcare Coverage and Quality Council (HCCQC).
     The HCCQC led efforts associated with (1) developing a standard definition
     of a medical home, (2) payment reform recommendations for the Ohio
     healthcare market, (3) initiation of the State Action on Avoidable Hospital
     Readmissions (STAAR) program and (4) development of initial
     recommendations from stakeholders regarding an Ohio-based insurance
     exchange.

   Federal Insurance Reform. Organized and developed Ohio's regulatory
     response to the Patient Protection and Affordable Care Act, including
     development of the federally-sponsored high risk pool for Ohioans,
     obtaining grant funds for rate review, consumer outreach and exchange
     planning.

   Liquidations. Increased reinsurance recoveries by over 50 percent, settled
     numerous protracted litigation matters, oversaw administrative
     consolidation of 3 facilities, oversaw closure 3 estates, and improved
     transparency with court, through improved reporting and implementation
     of uniform administrative procedures.
       Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 6 of 20



Speaking Engagements

           Multiple appearances to provide testimony on specific bills and budget
             proposals before Ohio General Assembly committees, including the House
             and Senate Insurance Committees and Finance and Appropriations
             Committees.

           Over 300 public appearances to professional and trade associations
             throughout Ohio and the United States.

           Ohio appearances included multiple keynote presentations for Ohio
             Insurance Institute, Association of Ohio Life Insurance Companies, Ohio
             Association of Mutual Insurance Companies, Ohio Bail Agents Association,
             Ohio Fraternal Association, Ohio Land Title Association, Independent
             Insurance Agents of Ohio, Professional Insurance Agents of Ohio, NAIFA
             Ohio, the Ohio State Medical Association, the Ohio Hospital Association,
             Academy of Medicine of Northeast Ohio, plus various regional agent
             organizations across Ohio.

           National appearances included presentations before conferences
             sponsored by American Council of Life Insurers, Association of Insurance
             Compliance Professionals, American Academy of Actuaries, National
             Association of Insurance and Financial Advisors, Property Casualty Insurance
             Association of American, National Association of Mutual Insurance
             Companies, National Conference of Insurance Legislators, Council of State
             Governments, the New York Bar Association (CLE program), NAIC (E-Reg,
             CLE programs, solvency symposium speaker) and American Bar Association
             Tort & Insurance Practice Section (CLE program).

NAIC and Interstate Insurance Product Regulation Commission (IIPRC) Leadership Positions

           2010, NAIC Executive Committee Member.

            2010, Midwest Zone Secretary-Treasurer.

            2010, EX Task Force on Statutory Accounting and Reporting.

            2010, EX Task Force on Market Conduct Accreditation.

            2010, EX Task Force on Retained Asset Accounts

            2009-2010, EX Task Force on Solvency Modernization.

            2009-2010, Chair, System of Electronic Rate and Form Filing (SERFF) Board.
       Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 7 of 20




           2008-2009, Chair, Speed to Market Task Force.

            2008, Vice Chair, Financial Examination (E) Committee.

            2009-2010, Chair, IIPRC Management Committee.

            2008-2009, Vice Chair, IIPRC Management Committee.

            2007-2008, Secretary-Treasurer, IIPRC Management Committee.

January 1997 to January 2007
Member, Bailey Cavalieri LLC (formerly Arter & Hadden), Columbus, Ohio

      Corporate attorney, with emphasis on corporate and commercial law, including
      advising retailers on matters related to advertising, point of sale consumer law
      compliance, and consumer finance compliance; unclaimed funds planning,
      compliance and audit defense; Ohio liquor license compliance; insurance and
      managed care regulation; commercial lending and securitizations; and formation
      and planning for small businesses.

July 1996 to December 1996
Attorney, Schwartz, Warren & Ramirez, Columbus, Ohio.

      Corporate department attorney, with emphasis on commercial lending, corporate
      and consumer law matters (Left firm as part of practice group merger with Arter
      & Hadden LLP).

October 1989 to July 1996
Ohio Department of Insurance and the Office of the Ohio Insurance Liquidator,
Columbus, Ohio.

      January 1991 to July 1996
      Deputy Liquidator and General Counsel, Office of the Ohio Insurance Liquidator

      In-house attorney and fiduciary officer for insurance company receiver, operating
      up to 10 insurance company estates and managing up to 60 employees.
      Responsibilities included on-site supervision of liquidation operations, litigation
      oversight, employment matters, insurance claims review, asset recovery and
      collections.
       Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 8 of 20




       October 1989 to January 1991
       Special Services Attorney, Ohio Department of Insurance, Columbus, Ohio

       Attorney for Examination Audit Division and special assignment attorney for
       Superintendent of Insurance and Deputy Director, with emphasis on special
       legislative and solvency matters, including supervisions, rehabilitations and
       liquidations.

August 1988 to October 1989
Schwartz, Kelm, Warren & Rubenstein, Columbus, Ohio

       Corporate department associate assisting with securities matters, commercial
       lending, trade regulation and consumer credit compliance issues.

Education

Miami University, Oxford, Ohio. B.A., Public Administration (1985).

University of Cincinnati, College of Law, Cincinnati, Ohio. Juris Doctor (with honors) (1988).

Expert Witness Engagements

Whitman v. State Farm Life Insurance Co., Case No. 3:19-cv-06025-RBL (U.S. Dist. Ct., WA at
Tacoma)(insurance regulation and life insurance expert)(Report provided)(Case pending).

McKinley Development Leasing Company Ltd. v. Westfield Ins. Co., Case No. 2020 CV 000815
(Stark Co. (OH) Ct. of Common Pleas)(Defense expert regarding insurance regulation and
business interruption coverage dispute).

Levy v. Dawson; Allianz Life Insurance Co. of North America, Case No. 20NBCV00102 (CA
Sup. Ct., Los Angeles Co.)(Defense expert for Allianz Life regarding agent appointment and
licensing)(Report provided)(Report provided)(Case pending).

Bally v. State Farm Life Insurance Co., Case No. 18-cv-04954-CRB (U.S. Dist. Ct., N.D.
CA)(insurance regulation and life insurance expert)(Report provided)(Case pending).

Wagner v. Sims, Brendanwood Financial Brokers, LLC, Brendanwood Financial Services, LLC,
Lincoln National Life Insurance Co. and North American Company for Life and Health
Insurance, Cause No. 29C01-1912-PL-0011273 (Hamilton Co., IN Cir. Ct.)(Agent duty dispute
– expert for Lincoln and North American)(Affidavit provided)(Case settled).

Indiana Repertory Theater v. The Cincinnati Casualty Company, Cause No.
49D01-2004-PL-013137 (Marion Co. IN Sup. Ct.)(Business interruption coverage
dispute)(Affidavit provided)(Case pending).
       Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 9 of 20




Queen's Tower Restaurant, Inc. dba Pastavista v. Cincinnati Financial Corporation, Case No.
A2001747 (Hamilton Co., Ohio Ct. Common Pleas)(Business interruption coverage
dispute)(Affidavit provided)(Case pending).

Hiu Yu v. American General Life Insurance Company, Case No. 5:19-cv-01788
(C.D. CA)(Insurance regulation and life insurance expert)(Report provided)(Case pending).

Berthiaume, et. al. v. Allianz Life Insurance Company and Imeriti, Inc., Case No.
27-CV-17-15118 (Hennepin Co, Minn., 4th Judicial District)(Defense expert regarding
agent appointment and licensing)(Report provided)(Case resolved).

State of West Virginia ex. rel. John D. Perdue v. Pacific Life Insurance Company, Case No.
12-C-429 (Cir. Ct., Putnam Co., WV)(Defense expert regarding historic regulation history
and use of Death Master File by life insurance companies)(Deposition provided)(Case
pending).

State of West Virginia ex. rel. John D. Perdue v. Western Southern Life Insurance Company,
Case No. 12-C-331 (Cir. Ct., Putnam Co., WV)(Defense expert regarding historic regulation
history and use of Death Master File by life insurance companies)(Deposition
provided)(Case pending).

State of West Virginia ex. rel. John D. Perdue v. Western Southern Life Assurance Company,
Case No. 12-C-355 (Cir. Ct., Putnam Co., WV)(Defense expert regarding historic regulation
history and use of Death Master File by life insurance companies)(Deposition
provided)(Case pending).

State of West Virginia ex. rel. John D. Perdue v. The Lafayette Life Insurance Company, Case
No. 12-C-446 (Cir. Ct., Putnam Co., WV)(Defense expert regarding historic regulation
history and use of Death Master File by life insurance companies)(Deposition
provided)(Case pending).

Brach Family Foundation, et.al. v. AXA Equitable Life Insurance Co., Case No.
1:16-cv-00740 (S.D.N.Y.)(insurance regulation and life insurance expert)(Report and
deposition provided)(Case pending).

Moriarty v. American General Life Insurance Company, Case No. 3:17-cv-01709 (S.D.
Cal)(Insurance regulation and life insurance expert)(Report provided)(Case pending).

Dobbs v. American National Property and Casualty Company, Civil Action No. 16-C-175
(Marshall Co., WV Circuit Court)(insurance score and data confidentiality
claims)(Testimony outlined)(Case settled).
       Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 10 of 20




First Unitarian Church of Cincinnati v. Louis Randall Siciliano, Case No. A1702136
(Hamilton Co., Ohio Ct. of Common Pleas)(plaintiff's expert for assignee of suitability and
agent duty claim)(Report and deposition provided)(Case settled).

Wellpoint, Inc. v. National Union Fire Insurance Company of Pittsburg, PA.; AIG (UK) Limited;
New Hampshire Insurance Company; Continental Casualty Company; Arrowwood Indemnity
Company, Twin City Fire Insurance Company; Liberty Mutual Insurance Company (UK)
Limited and certain underwriters at Lloyds, Case No. 49D10-0507-PL-26425 (Marion Co.
Indiana Superior Court)(Defense expert for Continental Casualty Company regarding
insurance regulation issues)(Case settled).

State of West Virginia ex. rel. John D. Perdue v. Physicians Life Insurance Company, Case
No. 12-C-421 (Cir. Ct., Putnam Co., WV)(Defense expert regarding historic regulation
history and use of Death Master File by life insurance companies)(Case settled).

State of West Virginia ex. rel. John D. Perdue v. Provident Life and Accident Insurance
Company, Case No. 12-C-425 (Cir. Ct., Putnam Co., WV)(Defense expert regarding historic
regulation history and use of Death Master File by life insurance companies)(Case settled).

State of West Virginia ex. rel. John D. Perdue v. Colonial Life Ins. & Accident Co., Case No.
12-C-431 (Cir. Ct., Putnam Co., WV)(Defense expert regarding historic regulation history
and use of Death Master File by life insurance companies)(Case settled).

Carson v. State Farm Fire & Casualty Company, Case No. 1-18-cv-00373 JG (U.S. District
Ct., Northern District, Eastern Division)(Defense expert regarding Ohio claims handling
regulation)(Case settled).

Bagdasarian Insurance Group and Christopher Bagdasarian, individually v. E. & J. Gallo
Winery, et. al. Case No. 15CV03781 (CA. Sup. Ct., Santa Barbara Co., Anacapa
Div)(Defense/Cross Complainant expert regarding agent duties and standards of care)
(Deposition provided)(Case settled).

Rozo v. Principal Life Insurance Company, Principal Financial Group, Civil Action No.
4:14:cv-00463     (S.D.    Iowa)(Defense     expert   regarding   state     insurance
regulation)(Deposition provided)(Case settled).

Griffiths v. Aviva London Assignment Corporation, et. al., Civil Action No. 15-13022-NMG
(D. MA)(Defense expert regarding state insurance regulation)(Report provided)(Case
settled).
      Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 11 of 20




Wood v. Prudential Retirement Insurance and Annuity Company, Case No. 3:15-cv-1785
(VLB), U.S. Dist. Ct., Conn. (Defense expert on state insurance regulation)(Report
provided)(Case settled).

SHKA Architects, P.S., Inc. v. Pacific Life Insurance Company and Orion Insurance Group,
Case No. 16-2-24568-4 SEA, King Co. Washington Superior Court (Defense expert
regarding agent appointment and life insurance application and replacement process
issues; declarations and report provided)(Report provided)(Case settled).

Christina Chavez v. Massachusetts Mutual Insurance Company, Case No. BC 435321 Los
Angeles County, CA Superior Court (Defense expert regarding rights of life insurance
policy owners in mutual company)(Deposition and trial testimony provided)(Jury verdict
for Defense).

David v. Bankers Life and Casualty Company, Case No. 2:14-CV-00766-RSL W.D.
Wash.)(Defense expert regarding state insurance regulation of producer licensing and
product distribution in proposed class action to determine employment status of
independent contractor producers)(Case settled).

Donald Boyce and Darlene Boyce v. One America Securities, Inc., Case No. 14-01774, FINRA
Arbitration (Consulting expert for defense regarding regulation of life insurance
sales)(Case settled).

Ross, et. al. v. AXA Equitable Life Insurance Company, Case No. 14-cv-2904-JMF (S.D.
N.Y.)(Defense expert regarding state insurance regulatory issues)(Report provided)(Case
dismissed in favor of defense; appeal pending).

Wolfe v. Grange Indemnity Insurance Company, et. al., Case No. 2009-CV-01508 (Stark Co.,
Ohio Court Common Pleas (Consulting expert on issues associated with class certification
in personal automobile medical payment coverage dispute)(Case settled).

Jacobsen v. Allstate Insurance Company, Cause No. ADV-03-201(d), Montana Eight Judicial
District Court (Consulting expert for defense regarding claims processing
procedures)(Case settled).

Loretta Scott v. Steven J. Laux, Cause No. 11SL-CC00239, St. Louis County, Missouri Circuit
Court (Expert for Phoenix Life Insurance Company in reverse STOLI case)(Deposition
provided)(Case settled).

United States v. Vincent Bazemore, United States District Court, Northern District of Texas
(criminal case)(Trial expert witness for United States Attorney providing jury with
       Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 12 of 20




background on life insurance, life settlements and STOLI)(Testified at trial)(Defendant
convicted of mail fraud).

Stephanie Lanford v. Banner Life Insurance Co., Paul Aidala, Rebecca Aidala, and CIGI Direct
Insurance Services, Inc., Case No. B110346-C (Tom Green County, Texas District Court)
(Disputes arising out of claim on replacement policy made after insured's suicide)
(Defendant Banner Life Insurance Company expert)(Deposition Provided)(Case settled).

Conestoga Settlement Trust v. The RE Family Trust, Shea Ungar a/k/a Hershey Ungar,
Trustee of the RE Family Trust, and American National Insurance Company, Case No.
2011-CI-17464 (Bexar Co., Texas District Court)(Expert for defendant American National
Life Insurance Company on stranger originated life insurance issues (Report and
deposition provided)(Case pending).

US Bank, National Association, as securities intermediary for Lima Acquisitions, LP v. PHL
Variable Insurance Company, Case No. CV12-03046 (U.S. District Ct., Central Dist. CA,
Western Div.)(Private action for unfair and deceptive claims handling of life insurance
claim)(Defendant expert on claims handling procedure)(Deposition and trial testimony
provided)(Unanimous verdict for defendant).

Colony Insurance Company v. NJC Enterprises, L.L.C., Civil Action No. 09-763 (U.S. Dist. Ct.,
Middle Dist. LA)(Expert for Defendant in Counterclaim, Hartford Fire Insurance
Company)(Premium payment and finance regulation issues)(Report provided)(Summary
judgment ruling for Hartford Fire Insurance Company).

Professional Risk Advisors, Inc. v. Melo, Inc., Case No. CV 11-761606 (Cuyahoga Co. Ct.
Common Pleas)(Insurance agent duty expert)(Report provided)(Case settled).

Heritage Christian Schools, Inc. v. ING North American Insurance Corporation, Security Life
of Denver, et.al., Case No. 2:11-cv-10167LA (U.S. Dist. Ct., E.D. Wis.)(Insurance solvency
regulation expert)(Report provided)(Case settled).

The Family Trust Created Under the Howard F. Kramer and Betty G. Kramer Loving Trust
v. Thomas C. Davy, Nationwide Life Insurance Company of America and Nationwide
Securities, LLC, Financial Industry Regulation Authority, Inc., Arbitration Div., Case No.
10-05476 (FINRA action involving possible STOLI; regulatory expert for defense)(Case
settled).

Wanda Range v. The Cincinnati Life Ins. Co., Case No. 1:11-CV-1367 (U.S. Dist. Ct.,
Northern Dist., Eastern Div)(2012)(Life insurance regulation and death master file use
expert)(Report provided)(Case removed to state court).
       Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 13 of 20




In re Bankers Life & Casualty Co., et. al, Maine Bureau of Ins., Docket Nos. 09-212, 09-201,
09-213, 203 (Annuity suitability issues; expert for Bankers Life & Casualty Co.)(Testified at
administrative hearing)(Decision and Order 5/12/11 – company fined).

Publications

Co-author, "Interstate Insurance Compact: Governance Assessment", Squire Patton
Boggs, November 2020 (https://www.insurancecompact.org/documents/2020-12_report-
governance_review_spb.pdf).

Co-author, "COVID-19 and Additional Regulatory Directives for Insurance Companies,"
Squire Patton Boggs Client Alert, March 2020.

Co-author, "Insurance Departments and Congress Address COVID-19 Coverage and Risks
in Myriad of Regulatory Directives That Impact All Lines of Insurance," Squire Patton Boggs
Client Alert, March 2020.

Co-author, "COVID-19 and US Health Insurance: New Regulatory Directives – Stafford Act
– State of Emergency," Squire Patton Boggs Client Alert, March 2020.

Co-author, "COVID-19 and US Health Insurance New Regulatory Directives," Squire Patton
Boggs Client Alert, March 2020.

Co-author, "Big Data is Not Untethered – Consumer Protections Exist," Journal of
Insurance Law and Regulation, Federation of Regulatory Counsel, October 2019.

Co-author, "Federal Reserve Previews "Building Block Approach" to Insurer Capital
Standards," Squire Patton Boggs Client Alert, January 2019.

Co-author, "Reinsurer Collateral Requirements: Covered Agreements and US Credit for
Reinsurance Model Law," Squire Patton Boggs Client Alert, December 2018.

Co-author, "2019 Corporate Governance Developments – "Interesting Times" for
Insurance Industry," Squire Patton Boggs Client Alert, December 2018.

Co-author, "Maine's RUUPA Must Be Opposed," Squire Patton Boggs Client Alert,
December 2018.

Author, "2018 Election Results and Insurance Commissioners Summary Analysis," Squire
Patton Boggs Client Alert, November 2018.

Co-author, "Recent Developments in the Federal Insurance Office," Squire Patton Boggs
Client Alert, June 2018.
      Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 14 of 20




Author, "State Insurance Regulation – Increased Disparagement of the Regulatory
Framework and a Call for Action," Squire Patton Boggs White Paper, April 2018.

Author, "Update on Florida Lawsuit Challenging Constitutionality of DMF Search
Legislation," Squire Patton Boggs Client Alert, May 2017.

"Commencement of Insurance Policy and Duration of Risk," 8-84 New Appleman on
Insurance Law Library Edition 84, New Appleman on Insurance Law Library Edition.

Hudson and Murphey, "Life Insurance, Unclaimed Property and the Death Master File:
Towards a Uniform National Framework," White Paper Prepared for the American Council
of Life Insurers (July 2014).

Speaking Engagements

Speaker, "How States May Look to Insurers to Bail Out COVID-19-Impacted Small
Businesses," AmBest TV, March 25, 2020.

Speaker, "How Life Insurers Are Using Innovative and Compliant Predictive Models"
AMBestTV, January 22, 2020.

Speaker, LexisNexis Risk Solutions Customer Advisory Meeting, Colorado Springs, CO,
September 2019.

Association of Life Insurance Counsel, "Innovation in Insurance" (May 2019).

Property Casualty Insurers Association of America 2018 Annual Meeting, "Commissioner
Panel" moderator (October 2018).

CEFLI 2018 Annual Meeting, "Future of Insurance Regulation" (September 2018).

ACLI Compliance & Law Section 2018 Annual Meeting, ""NAIC Regulatory Roundup" (July
2018).

Grange Insurance, Trailblazer Workplace Diversity ERO presentation (June 2018).

DRI, Life Insurance, Disability and Annuities Section, "Regulatory Update" and
presentation, "State Insurance Regulation: Increased Disparagement of the Regulatory
Framework and a Call to Action" (May 2018).

Insurance Advertising Compliance Association (IAdCA) Annual Meeting, "The Future of
Insurance Regulation" (April 2018).

CEFLI Annual Meeting, "The Future of State Regulation" (panelist) (October 2017).
      Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 15 of 20




CEFLI Annual Meeting, "IIPRC and Product Innovation" (September 2016).

Life & Health Compliance Association, Unclaimed Property Update (September 2016).

Unclaimed Property Professional Organization, Life Insurance Update (March 2016).

CEFLI, Widening the Lens: Regulatory Modernization (February 2016).

CEFLI Webinar: 2015 Year in Review (December 2015).

Ohio Agent Ethics Issues, Ohio PIA (October 2015).

Ohio Agent Ethics Issues, Northeast Ohio Health Underwriters (August 2015).

CEFLI Unclaimed Property Summit V, Future of Unclaimed Property for Life Insurers (April
2015).

IRES Foundation Training, Update on Unclaimed Property Matters (April 2015).

American Council of Life Insurers, Forum 500, Unclaimed Property Update Panel (October
2014).

Presentation of White Paper "Life Insurance, Unclaimed Property and the Death Master
File: Towards a Uniform National Framework" to NAIC Unclaimed Life Benefits (A) Working
Group on behalf of the American Council of Life Insurers (July 2014).

Florida Chamber of Commerce, Insurance Summit, STOLI Discussion (January 2014).

American Council of Life Insurers, Local Affiliate Training, Unclaimed Property and Life
Insurance Companies, Legislative and Regulatory Developments (November 2013).

American Fraternal Alliance Annual Meeting Workshop, "Unclaimed Property: Taming the
Beast" (September 2013).

National Association of Insurance Commissioners, 2013 CLE Program, "Life Settlements
and STOLI: A Case Law Update" (September 2013).

Association of Life Insurance Council Annual Meeting, "Recent Developments in
Unclaimed Property" (May 2013).

Ohio Insurance Institute, Legislative Conference, "Unclaimed Property, Ohio Business to
Business Exemption and Automobile Repair Claims" (March 2013).

Eastern Claims Conference, "Unclaimed Property Audits, Surviving Progress" (February
2013).
      Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 16 of 20




American Council of Life Insurers, Local Affiliate Training, Unclaimed Property and Life
Insurance Companies – legislative and regulatory developments (November 2012).

American Council of Life Insurers, Annual Meeting, Unclaimed Property Audit and Market
Conduct Developments; Unclaimed Property Audit Training (September 2012).

American Council of Life Insurers, Legal and Compliance Sections Training, Unclaimed
Property Audit Developments (July 2012).

Association of Life Insurance Counsel, Unclaimed Property Audit Developments (March
2012).

The Ohio State University Moritz College of Law, Advanced Legal Communications Class,
Guest Lecturer (March 2011, 2012).

National Association of Insurance Commissioners, Commissioner                 Conference,
Improvements to State Regulatory System (February 2012).

American Council of Life Insurers, Annual Conference, Unclaimed Property and Life
Insurance (November 2011).

IRES Foundation Training, Unclaimed Property and Life Insurance (May 2012).

American Council of Life Insurers, Local Counsel Training, Unclaimed Property and Life
Insurance (May 2011).

Ohio Insurance Institute Panel Discussion, Industry Status Update (May 2011). Health Policy
Forum, Discussion of Health Insurance Market Issues (April 2011).

Unclaimed Property Professionals Organization (UPPO) Annual Conference, Unclaimed
Property and Life Insurance (July 2011).

Professional Service

      National Association of Corporate Directors
            2012 to 2016, Member.

      Association of Women Directors
             2015 to 2016, Member.

      American Academy of Actuaries
            2015 to 2017, Non-actuary member, Board of Trustees.
      Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 17 of 20




      Association of Life Insurance Counsel
            2015 to present, Member, Board of Governors.
            2015 to present, Member, Audit Committee.
            2014 to present, Vice Chair, Insurance Section.
            2015, Vice Chair, Annual Meeting Program.

      Ohio State Bar Association.
            1989 to present, Member.
            2012 to present, Member, Judicial Election Campaign Advertising
            Monitoring Committee.

      Columbus Bar Association.
           1999 to present, Member.
           2001 to 2002, Member, Task Force on Sexual Orientation.

      Ohio Human Rights Bar Association.
            1992 to 1999, Trustee.
            1993 to 1995, President.
            1993 to 1995, Member Legal Team for challenge to Cincinnati Issue 3.

Elected and Appointed Public Service

February 2014 to December 2018. Member, Columbus Board of Education, Columbus,
Ohio.

Appointed by unanimous vote of board members to serve as Member of the Columbus
Board of Education; elected to full term beginning January 2016. 2014 to 2018. Chair,
Audit & Accountability Committee 2014 to 2016. Chair, Finance and Accountability
Committee

September 2004 to January 2007. Councilmember, Columbus City Council, Columbus,
Ohio.

Appointed by unanimous vote of council members in 2004, and elected in 2005 to serve
as At Large Member of Columbus City Council, after primary and general election races.
Chair of the Jobs and Economic Development Committee, reviewing all job creation and
employment and economic development incentive packages from the City Development
Department, and also supported neighborhood business development efforts, such as
Parsons Avenue Vision Plan and the 315 Research and Technology Corridor Plan.

Member, Columbus Partnership Economic Development Task Force.
      Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 18 of 20




Leadership Training

WELD Director Training for Attorneys (conducted by The Value Alliance)(2015).

Art of Hosting (2007). Community conversation training program.

Leadership Columbus (1999). Servant leadership training program.


Community and Non-Profit Board Service

Short North Alliance, 2020 to present.

Columbus City Schools
     2014 to 2018, Member, Board of Education.
     2014 to 2018, Chair, Audit and Accountability Committee.
     2014 to 2016, Chair, Finance and Appropriations Committee.

Mt. Carmel College of Nursing
      2013 to 2014, Board of Trustees.

Columbus Education Commission (Mayoral Appointment)
     2013, Member.
     2013, Chair, Operations Review Working Group.

United Way of Central Ohio
       2012 to 2014, Board of Trustees.
       2013, Chair Elect.
       2012 to present, Chair, Public Policy Committee.
       2003 to 2007, Board of Directors.
       2004 to 2005, Chair, Health Vision Council.

Greater Columbus Arts Council.
      2011 to 2014, Board of Trustees.
      2012 to 2014, Finance and Audit Committee member.
      2004 to 2006, 2011, Board of Trustees.

City of Columbus, Ohio.
        2004 to 2007, Councilmember, Columbus City Council
        2004 to 2007, Chair, Columbus City Council Jobs & Economic Development
                      Committee.
        2003 to 2004, Commissioner, Civil Service Commission.
        2001 to 2003, LGBT Community liaison for Mayor Michael Coleman (volunteer).
      Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 19 of 20




       2000 to 2003, Commissioner, Community Relations Commissioner.

TechColumbus (nka Rev1)(Nonprofit Business Incubator).
      2005 to 2006, Board of Trustees.

SciTech (Nonprofit Business Incubator of The Ohio State University).
       2005 to 2006, Board of Trustees.

Women's Fund of Central Ohio.
    2014 to 2015, 2001 to 2007, Board of Directors.
    2004 to 2005, Treasurer.
    2001 to 2004, Secretary, Chair, Development Committee.

Human Rights Campaign and Human Rights Campaign Foundation, Columbus, Ohio and
Washington, D.C.
      2020, Co-Chair, Columbus Gala.
      2013 to 2014, Emeritus Council, Co-Chair, Human Rights Campaign.
      2001 to 2004, National Board of Directors, Human Rights Campaign.
      2002 to 2004, Board of Directors, Human Rights Campaign Foundation.
      2004 to 2004, Chair, Finance Committee, Human Rights Campaign Foundation.
      2001 to 2004, Chair, Finance Committee, Human Rights Campaign.
      1997 to 2001, Governor, National Board of Governors, Human Rights Campaign.
      1998 to 2004, Member, National Finance Committee, Human Rights Campaign.
      1997 to 2004, Member, Columbus Steering Committee.

Center for New Directions.
       1996 to 1998, Trustee.
       1997 to 1998, Treasurer.

Recognitions

       2020, Chambers, Band-1 Insurance – Insurer: Individual and Group
       2019, LBGT Victory Fund, Elected Service Recognition.
       2018, Grange Insurance "Trailblazer Award".
       2011, Independent Insurance Agents of Ohio, Independence Bell Award.
       2010, PIA-Ohio, Industry Person of the Year Award.
       2009, United States Department of Defense, Employer Patriot Award.
       2009, Leadership Columbus Hall of Fame Inductee.
       2009, UCAN Healthcare Advocate Award.
       2008, YWCA Woman of Achievement.
       2007, Equality Ohio Allies in Equality Award Recipient.
       2006, Parsons Avenue Merchants Association, Southsider of the Year Award.
Case 3:19-cv-06025-BJR Document 99-3 Filed 03/29/21 Page 20 of 20




2005, Human Rights Campaign, Equality Award.
2005, Stonewall Columbus, Pride Parade Grand Marshall.
2000, Business First, "Forty Under 40."
2000, Stonewall Columbus Rhonda Rivera Award.
1999, Human Right Campaign, National Board of Governors, Governor of the
      Year Award.
1997, Michael Howard Greer Humanitarian Award.
1996, Stonewall President's Leadership Award.
